Filed 3/24/22

                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                   FIRST APPELLATE DISTRICT

                          DIVISION FIVE

 JOSEPH TOLA,
         Plaintiff and Appellant,
 v.                                           A161150
 ANDY D. BRYANT et al.,
         Defendants and Respondents.
                                              (San Mateo County
                                              Super. Ct. No. 18-CIV-00170)


       In this shareholder derivative action, plaintiff Joseph Tola
alleges that officers and directors of Intel Corporation breached
their fiduciary duties, engaged in insider trading, and were
unjustly enriched. Applying Delaware law, the trial court
dismissed Tola’s third amended complaint without leave to
amend, having concluded that he failed to allege, with the
requisite particularity, that it was futile to make a pre-suit
demand on Intel’s board of directors. Tola disputes this point
and, alternatively, argues the trial court abused its discretion by
denying his motion for reconsideration, which sought leave to
amend. We disagree and affirm.

                            BACKGROUND

                                    A.

      Management of a corporation, including control of any
claims it pursues, is vested in its board of directors. (Bader v.
Anderson (2009) 179 Cal.App.4th 775, 782.) “When the board
refuses to enforce corporate claims, however, the shareholder
                                    1
derivative suit provides a limited exception to the rule that the
corporation is the proper party plaintiff.” (Ibid.)

       Shareholders face a heavy burden when bringing a
shareholder derivative lawsuit. (Brehm v. Eisner (Del. 2000) 746
A.2d 244, 267.) By nature, a derivative suit intrudes on directors’
freedom to manage a corporation’s affairs. (Stone v. Ritter (Del.
2006) 911 A.2d 362, 366 (Stone).) Accordingly, a shareholder may
not maintain a derivative lawsuit unless (1) the board has
wrongfully refused the shareholder’s demand to pursue a
corporate claim, or (2) a demand would be futile because the
board cannot make an impartial decision. (Id. at pp. 366-367.)
When, as here, the shareholder contends that a demand would be
futile, she must plead particularized facts creating a reasonable
doubt that the board can impartially consider its merits. (Rales
v. Blasband (Del. 1993) 634 A.2d 927, 934; accord, Del. Ch. Ct.
Rules, rule 23.1; Leyte-Vidal v. Semel (2013) 220 Cal.App.4th
1001, 1009.) The parties agree that Delaware law governs the
issue.

                                B.

       Intel, a Delaware corporation headquartered in California,
designs and manufactures microprocessors. In June 2017, Google
engineers alerted Intel’s management to two security
vulnerabilities—named “Spectre” and “Meltdown”—affecting
Intel’s microprocessors. The vulnerabilities could potentially
have been exploited by hackers to gain unauthorized access to
sensitive data stored on a user’s device and potentially affected
Intel microprocessors manufactured as far back as 1995 or 1996.
When notified of the vulnerabilities, management formed a
“Problem Response Team” to investigate and develop software
solutions. Over the next six months, Intel made no public
disclosures about Spectre or Meltdown.

     In January 2018, media reports described the security
vulnerabilities affecting Intel’s microprocessors. The next day,
                                 2
Intel acknowledged the vulnerabilities, and management’s prior
knowledge of them, in a press release and investor call. Intel
stated it had “begun providing software and firmware updates to
mitigate” the vulnerabilities and that it “had planned to disclose
this issue [the following] week when more software and firmware
updates [would] be available.”

      In the days following the January disclosures, Intel’s stock
price dropped (at least temporarily) by about $4 per share, from
$46.85 to $42.50, which “eras[ed] over $20 billion in market
capitalization.”

                                 C.

       In 2018, Tola and several other Intel shareholders
(collectively Tola) filed separate derivative shareholder lawsuits
in the San Mateo County Superior Court. After the separate
actions were ordered consolidated, Tola filed a consolidated
shareholder derivative complaint, which alleged, among other
things, that certain Intel officers and directors breached fiduciary
duties owed to Intel and its shareholders.

      The individual defendants named in Tola’s derivative
action are: (1) Brian Krzanich (who served as Intel’s chief
executive officer and as a director between 2013 and June 2018);
(2) Andy Bryant (who is a director and chairman of the board); (3)
Robert Swan (who, since January 2019, has served Intel as a
director and its chief executive officer); (4) Aneel Bhusri (a
director until 2019); (5) Reed Hundt (director); (6) Omar Ishrak
(director); (7) Tsu-Jae King Liu (director); (8) David Pottruck
(director through May 2018); (9) Gregory Smith (director); (10)
Andrew Wilson (director); (11) Frank Yeary (director); (12)
Charlene Barshefsky (director through May 2018); (13) David
Yoffie (director through May 2018).

      The trial court sustained demurrers (with leave to amend)
to the first three iterations of Tola’s complaint. After obtaining

                                 3
books and records from Intel, Tola filed the operative third
amended complaint in December 2019.

      In the operative complaint, Tola alleges that Krzanich and
Swan (who was Intel’s chief financial officer in 2017) “knowingly
disregarded industry best practices, material risks to the
Company’s reputation and customer base, and their fiduciary
duties of care and loyalty to the Company, by deliberately
concealing and failing to disclose the significant vulnerabilities in
the Company’s processors for more than six months after they
were initially discovered and reported to Intel by engineers at
[Google]. Further, the Board of Directors willfully failed to
exercise its fundamental authority and duty to govern Company
management and establish standards and controls for Company
compliance, in breach of the directors’ fiduciary duty of loyalty to
the Company.” Tola also alleges that the directors’ breaches of
fiduciary duties “resulted in a Company-wide failure to maintain
security standards and internal controls necessary to detect and
prevent material risks to the Company, including risks related to
security vulnerabilities in nearly all of Intel’s chips, the
Company’s core product.”

     Tola alleges that these breaches caused Intel and its
shareholders to “suffer[] injury in the amount of at least
hundreds of millions of dollars.”

                                 D.

      Five directors are the focus of this appeal. These
directors—Bryant, Swan, Hundt, Liu, and Yeary—all served on
the board, which was comprised of ten directors total, at the time
that Tola filed the operative complaint. (See Braddock v.
Zimmerman (Del. 2006) 906 A.2d 776, 786 [“demand inquiry
must be assessed by reference to the board in place at the time
when the amended complaint is filed”].)



                                  4
       Having abandoned other theories that he pursued below,
Tola offers two theories for why these directors cannot
impartially consider a demand. First, Bryant and Swan allegedly
violated insider trading rules by selling Intel stock after learning
of the security vulnerabilities but before the vulnerabilities were
publicly disclosed. Second, the four directors (including Bryant)
who served on the board both in 2017 and 2019 allegedly
disregarded their fiduciary duty to monitor and oversee
cybersecurity risks. Specifically, Tola alleges defendants failed to
implement any controls to report cybersecurity issues to the
board, and the defendants themselves have admitted that they
did not discuss security vulnerabilities at a single board or
committee meeting between June 2017 and January 8, 2018.

       The trial court sustained defendants’ demurrer without
leave to amend, concluding that Tola failed to plead demand
futility with the requisite particularity. The trial court assumed
that Bryant and Swan themselves could not impartially consider
a demand. But the trial court rejected Tola’s theory that the
other three directors faced a substantial likelihood of liability for
failing to implement any board-level monitoring system for
cybersecurity issues. That theory, the trial court explained, was
contradicted by Tola’s allegations that Intel’s audit committee
had a duty to investigate major financial risk exposures and that
directors on the audit committee had actual knowledge of the
security vulnerabilities as early as June 2017.

     The trial court entered judgment in defendants’ favor and
dismissed the derivative complaint with prejudice.

                            DISCUSSION

                                   A.

     Tola challenges the trial court’s conclusion that he did not
adequately plead demand futility. After reviewing the operative
complaint’s allegations de novo (Apple Inc. v. Superior Court

                                  5
(2017) 18 Cal.App.5th 222, 240), we conclude the trial court did
not err.

                                 1.

       The Delaware Supreme Court recently adopted a universal
test for assessing demand futility. (United Food & Commercial
Workers Union v. Zuckerberg (Del. 2021) 262 A.3d 1034, 1058.)
In all shareholder-derivative suits, courts are to determine (on a
director-by-director basis): (1) “whether the director received a
material personal benefit from the alleged misconduct that is the
subject of the litigation;” (2) “whether the director faces a
substantial likelihood of liability on any of the claims;” or (3)
“whether the director lacks independence from someone who
received a material personal benefit from the alleged
misconduct . . . who would face a substantial likelihood of liability
on any of the claims.” (Id. at p. 1059.) “If the answer to any of
the questions is ‘yes’ for at least half of the members of the
demand board, then demand is excused as futile.” (Ibid.)

       We assume, without deciding, that Bryant and Swan
cannot be impartial due to their alleged insider trading. The
question thus becomes whether Tola adequately alleges that the
remaining three directors face a substantial likelihood of liability
for failing to oversee and monitor cybersecurity risk.

                                 2.

      Tola’s theory is that Hundt, Liu, and Yeary face a
substantial likelihood of liability—and therefore cannot
impartially consider a demand—because they failed to implement
any system of controls to report cybersecurity issues requiring
the board’s oversight. He relies on the seminal case In re
Caremark International Inc. (Del. Ch. 1996) 698 A.2d 959
(Caremark).

     This is a steep hill for Tola to climb. Under the Caremark
standard, a director must make a good faith effort to oversee the
                                 6
company’s operations and ensure that the company has a system
of internal controls in place to inform the board of risks requiring
their attention. (Marchand v. Barnhill (Del. 2019) 212 A.3d 805,
821-822 (Marchand).) However, a claim that corporate board
members have breached their duties to stockholders by failing to
monitor corporate affairs is “possibly the most difficult theory in
corporation law upon which a plaintiff might hope to win a
judgment.” (Caremark, supra, 698 A.2d at p. 967.)

       Caremark claims are difficult because a director is not
liable unless she acts in bad faith. (Stone, supra, 911 A.2d at p.
364; see also id. at p. 369.) Like many Delaware corporations,
Intel exculpates directors from liability for actions they took in
good faith. (Id. at p. 367.) Accordingly, a plaintiff must show
that the directors “knew that they were not discharging their
fiduciary obligations” or that the directors “demonstrat[ed] a
conscious disregard for their responsibilities” such as by “fail[ing]
to act in the face of a known duty to act.” (Id. at p. 370; accord,
Wood v. Baum (2008) 953 A.2d 136, 141 [when charter contains
exculpatory provision limiting scope of directors’ liability,
plaintiff must plead “particularized facts that demonstrate that
the directors acted with scienter, i.e., that they had ‘actual or
constructive knowledge’ that their conduct was legally
improper”].) “ ‘[O]nly a sustained or systematic failure of the
board to exercise oversight - - such as an utter failure to attempt
to assure a reasonable information and reporting system exists - -
will establish the lack of good faith that is a necessary condition
to liability.’ ” (Stone, supra, 911 A.2d at p. 364, italics added.)

       Tola’s allegations fall short. The operative complaint
alleges that the board “fail[ed] to implement a system of internal
controls” and “willfully failed to exercise its . . . duty to govern
[Intel’s] management and establish standards and controls for
[its] compliance.” But Tola does not support these conclusory
allegations with sufficient particularized facts that support an


                                  7
inference of bad faith. Tola does not allege, for example, that, in
2017, Intel lacked an audit committee, that Intel’s audit
committee met only rarely, or particularized facts suggesting that
Intel’s board knew monitoring cybersecurity vulnerabilities was
critical to Intel’s operations yet simply chose to ignore the need
for board-level reporting. (See, e.g., Guttman v. Jen-Hsun Huang
(Del. Ch. 2003) 823 A.2d 492, 506-507.)

      In fact, Tola concedes that Intel employed an outside
auditor during the relevant time, that the board had set up an
audit committee, that the audit committee met regularly with the
outside auditors and management, and that the audit committee
was explicitly tasked with investigating “major financial risk
exposures.” Tola also acknowledges that, in 2017, management
responded to the security vulnerabilities by forming a “[p]roblem
[r]esponse [t]eam,” which addressed issues involving significant
customer impact or Intel brand exposure.

      Not only did Intel have a protocol for reporting major risks
to the board, management reported the cybersecurity risks at
issue here. When the security vulnerabilities became public in
January 2018, Intel’s board held a special telephonic meeting,
within a week, and received an update from Intel’s chief
executive officer on the security vulnerabilities and the
company’s response. Intel’s audit committee also met, within two
weeks, to receive information from management about the
actions taken by the problem response team with respect to
Spectre and Meltdown. Representatives from Intel’s outside
auditor were also in attendance. On January 17, 2018, the board
created a new subcommittee tasked solely with cybersecurity
oversight. Four days later, the new subcommittee met and
received a report from Swan, which concluded that, based on
information known at the time, “a loss arising from [the
vulnerabilities was] neither probable nor estimable.”



                                8
       Given the audit committee reporting protocol, the
timeframe in which management responded to and reported the
issues, and the nature of the vulnerabilities (which apparently
were not exploited), we cannot infer that Hundt, Liu, and Yeary
acted in bad faith. (Marchand, supra, 212 A.3d at p. 821; accord,
id. at p. 823 [“plaintiffs usually lose because they must concede
the existence of board-level systems of monitoring and oversight
such as a relevant committee, a regular protocol requiring board-
level reports about the relevant risks, or the board’s use of third-
party monitors, auditors, or consultants”].)

       The point is well illustrated by Marchand, supra, 212 A.3d
805, a rare example of a case in which a shareholder adequately
pled demand futility under the Caremark standard. In
Marchand, the company’s sole product was ice cream. (Id. at p.
809.) Over a period of five years, state regulators cited several of
the company’s factories multiple times for food safety violations.
(Id., at pp. 811-812.) Despite the citations, management not only
failed to fix the problem, it let the problem grow into a full blown
crisis. Over a two-year period, regulators and the company’s own
inspectors found a potentially deadly bacteria—listeria—in
multiple factories across several states. (Id. at pp. 813-815.) The
listeria problem continued to worsen until it spiraled out of
control: listeria contaminated the ice cream, leading to a series of
limited recalls and, eventually, a complete recall of all the
company’s products and a federal investigation. (Ibid.) Eight
adults were sickened by listeria from the company’s ice cream,
and three of those people died. (Id. at p. 814.) With its plants
closed and its products pulled from the shelves, the company laid
off a third of its workforce and suffered a liquidity crisis that
forced it to accept private equity and cede power on the board to
the investor. (Id. at pp. 807, 815.) Although management was
alerted to numerous red flags over several years, the board had
no protocols to keep abreast of food safety problems and, until the
first recall, never met to discuss listeria. (Id., at pp. 813-814.)

                                 9
       These detailed allegations, said the Marchand court,
created a reasonable inference that the directors acted in bad
faith. (Marchand, supra, 212 A.3d at p. 809.) Notably, the
Marchand plaintiffs did not simply allege that the board
neglected to discuss a major problem with the company’s sole
product. What distinguishes Marchand from cases involving
mere negligence is the magnitude and duration of the crisis,
which demonstrated the board’s conscious indifference to making
sure it was informed of critical food safety issues. The detailed
allegations of this years-long, snowballing catastrophe showed an
utter lack of board-level reporting that no board acting in good
faith would have allowed.

       Tola argues that this case is “on all fours” with Marchand.
We strongly disagree. We may credit Tola’s allegations that a
security flaw in Intel’s microprocessors could theoretically pose a
grave threat to the company and that the board did not discuss
these particular threats, Spectre and Meltdown, for seven
months. But there are no detailed allegations that Spectre and
Meltdown actually presented the kind of acute risks, over a
prolonged period of time, from which we could infer that Intel
had no system of controls—ignored by the board in bad faith—to
report major cybersecurity risks to the board. The absence of
board-level discussion about Spectre and Meltdown over the
course of seven months does not, on its own, suggest “ ‘an utter
failure to attempt to assure a reasonable information and
reporting system exists.’ ” (Stone, supra, 911 A.2d at p. 364,
italics added.)

       As explained, the board had a system of controls in place
for reporting major financial risks to the directors, and it
discussed and acted upon Spectre and Meltdown in 2018. Tola
essentially alleges management should have reported the issue
sooner, which is insufficient. (See Lyondell Chemical Co. v. Ryan
(Del. 2009) 970 A.2d 235, 243 [“there is a vast difference between


                                10
an inadequate or flawed effort to carry out fiduciary duties and a
conscious disregard for those duties”].) Likewise, we cannot infer
bad faith from the fact that the share price fell (and that the
board put additional safeguards in place) when the news leaked.
(See Stone, supra, 911 A.2d at p. 373 [courts must not “equate a
bad outcome with bad faith”].)

       In short, Tola failed to plead particularized facts supporting
his Caremark theory of liability. At most, Tola alleged that two
directors (Bryant and Swan) received a material personal benefit
from alleged insider trading, which still leaves an impartial
board majority to consider a demand. We need not consider
Tola’s additional claims of error. (See Aubry v. Tri-City Hospital
Dist. (1992) 2 Cal.4th 962, 967 (Aubry) [“judgment must be
affirmed ‘if any one of the several grounds of demurrer is well
taken’ ”]; Williams v. Southern California Gas Co. (2009) 176
Cal.App.4th 591, 604 [“[w]e affirm . . . the trial court’s decision
and not the reason for that decision”].)

                                B.
     Tola maintains that the trial court abused its discretion in
denying his request for leave to amend. We disagree.

                                 1.

       After the trial court entered its order dismissing the
operative complaint without leave to amend, Tola filed a motion
for reconsideration, seeking leave to file a fourth amended
complaint. Tola purported to address the inconsistency,
identified by the court in its demurrer ruling but disregarded in
our analysis above, between his Caremark theory that the board
was uninformed and his allegations that the audit committee
“would have been privy” to the information about Spectre and
Meltdown.

      Tola proposed to amend the complaint to eliminate those
inconsistencies and to focus on their “no oversight” theory—that,

                                 11
due to the board’s failure to monitor cybersecurity risk, Intel’s
outside directors did not know about Spectre or Meltdown until
they became public in 2018. However, the proposed fourth
amended complaint carried forward similar allegations regarding
the audit committee’s duty to monitor major financial risks with
management and Intel’s outside auditor.

      The trial court denied Tola’s motion, noting that he
“provide[d] no explanation for not presenting the requested relief”
sooner and had not demonstrated “new or different facts.” The
court also concluded that, even putting inconsistencies aside,
Tola did not sufficiently plead demand futility with the requisite
particularity in the proposed fourth amended complaint.

                                  2.

       By failing to address the latter aspect of the court’s ruling
in his appellate briefs, Tola has forfeited any argument that the
proposed fourth amended complaint included particularized facts
sufficient to demonstrate Caremark demand futility. (See People
v. Stanley (1995) 10 Cal.4th 764, 793 [reviewing courts may
disregard points missing cogent legal argument]; Goodman v.
Kennedy (1976) 18 Cal.3d 335, 349 [plaintiff generally bears
burden to “show in what manner he can amend his complaint and
how that amendment will change the legal effect of his
pleading”].)

      Although leave to amend is to be liberally granted, it is not
error to deny leave to amend when there is no “reasonable
possibility” that the plaintiff can state a cause of action. (Aubry,
supra, 2 Cal.4th at p. 967.) Here, after Tola made four
unsuccessful attempts at pleading demand futility with the
requisite specificity, the trial court did not abuse its discretion in
denying leave to amend. (See Ruinello v. Murray (1951) 36
Cal.2d 687, 690.)



                                  12
                         DISPOSITION

      The judgment is affirmed. Defendants are entitled to their
costs on appeal. (Cal. Rules of Court, rule 8.278(a)(2).)




                               13
                                    _______________________
                                    BURNS, J.



We concur:




____________________________
JACKSON, P.J.




____________________________
SIMONS, J.




A161150




                               14
San Mateo County Superior Court Case No. 18-CIV-00170. The
Honorable Richard H. DuBois.

Cotchett, Pitre & McCarthy, LLP, Mark C. Molumphy, Tyson C.
Redenbarger, and Julia Q. Peng for Plaintiff and Appellant.

Gibson Dunn & Crutcher LLP, Paul J. Collins, for Defendant and
Respondent Intel Corporation.

Munger, Tolles & Olson LLP, Fred A. Rowley, Jr., Robert L. Dell
Angelo, and John M. Gildersleeve for Defendants and
Respondents Andy D. Bryant, Brian M. Krzanich, Robert H.
Swan, Charlene Barshefsky, Aneel Bhusri, Reed E. Hundt, Omar
Ishrak, Tsu-Jae King Liu, David S. Pottruck, Gregory D. Smith,
Andrew Wilson, Frank D. Yeary, and David B. Yoffie.




                              15